Citation Nr: 1825281	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, from July 1974 to April 1991 and from May 1991 to April 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, but less than total occupational and social impairment.  

2.  The Veteran has met the schedular percentage requirements for TDIU and his service-connected disabilities prevented him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that VA failed in their duty to assist.  He asserts that VCAA requires VA to advise him of how to substantiate his claim as well as the existence of negative evidence and how to counter this evidence.  In addition, he contends that the RO failed to consider the 2013 private medical opinion in the July 2014 statement of the case.  See December 2012 Statement in Support of Claim and September 2014 Form VA-9.  

VA sent the Veteran a VCAA letter in April 2011.  This provided the required information such as what is needed to substantiate his claim and how VA would assist.  Upon review of the July 2014 statement of the case, "Intake Evaluation dated 2-17-2013" is listed as part of the evidence of record considered and this evaluation is also noted in the decision.  Moreover, the Board will be considering this evidence de novo in the appeal below.  As VA provided the required notification, assisted in developing the claim, and considered relevant evidence, the Board finds that VA has met its duty to assist. 

Legal Criteria 

Increased disability rating

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that his PTSD symptomatology is more severe than contemplated by the disability rating assigned.  The Veteran's PTSD is currently rated as 30 percent disabling, effective March 2, 2011.  For the reasons discussed below, the Board finds that a 70 percent rating, but no higher, is warranted for his PTSD.

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

Posttraumatic stress disorder

The Veteran contends that his PTSD warrants an initial rating in excess of 30 percent.  For the reasons explained below, the Board finds that a disability rating of 70 percent, but no higher, is warranted for the entire timeframe on appeal. 

The Board notes that this is an initial rating claim that was filed March 2011.  Therefore, the period on appeal commences March 2011, but the Board will briefly discuss and consider relevant evidence that falls outside of the appeal period in order to capture a full and accurate assessment of the severity of the PTSD symptoms.  

During a July 2010 private evaluation the Veteran reported the following symptoms:  disturbed sleep, nightmares or flashbacks, thoughts of death, irritability, excessive anger, difficulty relaxing, over-eating, and feelings of guilt.

During a July/August 2010 private intake evaluation the Veteran endorsed feelings of occasional depression and constant anger.  Improved sleeping was noted.  He reported problems with anger, especially at work when others did not perform their jobs perfectly.  He is the oldest of six children, stating he was a built in babysitter.  He came from an abusive home, where his father would physically abuse him and his mother never protected him.  His mother passed away and he had not spoken to her the last years of her life.  He did not have a relationship with his siblings.  He stated that the military enabled his anger and that his anger pushes people away.

A September 2010 private behavioral note indicates reduced anger, depression, being able to sleep all night, no bad dreams, and less aggression.  It noted that the Veteran was on medication.

During an October 2010 private medical visit the Veteran reported that group therapy has been helping as he can be himself 100 percent.  He reported having fewer nightmares and that the medication has been helping.  The immediate treatment goal was listed as wanting to make his wife laugh.  Treatment progress was listed as less anger, able to identify real feelings of disappointment, and fewer nightmares.

An October 2010 VA medical note describes the Veteran's appearance as neatly dressed and well groomed, attitude as cooperative, affect as appropriate , attention/concentration as good, thought processes as intact and goal oriented, and judgment as normal.  There was no evidence of paranoia, delusional thinking, suicidal or homicidal ideation.  He reported a good marriage.  He was negative for loss of interest or participation in usual activities, negative for feelings of detachment or feeling apart from family but has issues when he socializes due to anger management.  The Veteran noted that he perceives his tone as assertive and others perceive it as aggressive.  

The Veteran was afforded a VA examination in June 2011.  He reported frequently having trouble with anger and irritability, stating he gets mad all the time.  He reported the following:  trouble sleeping during the night, not associating with people or getting close to them, losing interest in his usual activities, and losing his jobs frequently-never keeping a job longer than two years due to his anger.  His last job was as an assistant manager at an auto body shop.  The examiner noted depressed mood and chronic sleep impairment.  No violent behavior or suicidal attempt was noted.  

His family life was described as being close to his family, being married for 42 years with two adult children.  No legal or medical problems were reported.  His work history included being enlisted in the Navy for 24 years, working numerous jobs, mainly in auto body, but losing jobs due to his anger and irritability.  

Upon mental examination the following was noted: distressing dreams, feeling as if the trauma is recurring, avoidance association with the trauma, decreased interest in usual activities, difficulty sleeping, irritability, anger, startled easily, and hypervigilance.  

The Veteran was oriented to person, place, time and purpose, his appearance and hygiene normal, behavior appropriate, eye contact fair, affect and mood depressed, communication, speech and concentration normal, thought processes normal, judgment and memory intact, and having the ability to think abstractly.  There was no indication of panic attacks, delusions, hallucinations, or obsessive-compulsive behavior, suicidal or homicidal ideation.  He was suspicious of others.  The examiner concluded that the duration of the symptoms have endured more than a month, is chronic and causes occupational and social impairment. 

It was noted that the Veteran has difficulty maintaining employment, difficulty with social and interpersonal difficulties and recreation and leisurely pursuits.  The Veteran lost interest in usual activities and becomes angry very easily.  The examiner concluded that the Veteran is able to manage his own benefits, and perform his own activities of daily living.  The examiner concluded that the psychiatric symptoms cause occupational, social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner also concluded that the Veteran has difficulty establishing and maintaining effective work and social relationships.  He understood simple and complex commands, and did not present as a danger to himself or others.  

A May 2012 VA medical note indicates the Veteran's concerns regarding his granddaughter.  He described his concern that his granddaughter would be harmed by her boyfriend and how he did not want her end up like Natalie Holloway.  He stated that if something happened to his granddaughter there would be dire consequences to the boy she is involved with, the boy's father, the boy's mother, and the boy's dog.  He stated he would be meeting with the boyfriend and the boyfriend's father and that he would be taking his firearm to this meeting.  

Mental status examination showed expression, anxiety and nightmares, pleasant appearance, alert and oriented to three spheres.  His speech was clear and appropriate, mood and affect were also appropriate.  He endorsed feeling hopelessness about the present and future.  No thought of suicide, or attempt of suicide indicated.  He was impulsive with poor self-control, with anxiety, and agitation.  He stated that he fights the "beast" on a daily basis.  The examiner described the beast as unmitigated anger.  He kept a loaded weapon in his sock drawer.  The examiner concluded that the Veteran's risk for suicidal behavior was low risk, and there was not a significant risk for self-harm.  

A May 2012 addendum reflects the Veteran lead with expressing his frustration of his PTSD claim percentage and frustration about neighbors.  An additional assessment was done as a result of the Veteran's threat to harm his granddaughter's boyfriend.  He reported his concern that his granddaughter would be paralyzed, go missing, or be killed if she moved in with her boyfriend that she met online.  He denied plan or imminent harm to others, but still verbalized threats to harm his granddaughter's boyfriend.  He appeared calmer by the end of the evaluation, but it was noted that a medical director should decide if campus police or police involvement to report is needed. 

Another May 2012 addendum indicates the Veteran's threats of going to kill his neighbors due to their dog.  Police/crime prevention was made aware of his threats.

In June 2012 VA medical notes the Veteran's chief complaint was anger.  Reference was made to the threats he made during the May 2012 visit.  He stated that he thinks in extremes, expecting the worst and verbalized how he threatened to kill the boyfriend of his granddaughter if she ever goes missing or gets killed.  He reported that he was able to communicate well with his granddaughter, and he expressed his concern and wished for her safety and well-being.  He said he currently feels "happy" and denied history of problems with impulse control, poor tolerance, and actual physical violence or aggression towards others.  No active psychosis, manic symptoms, or history of acts of violence indicated.  He reported being able to use cognitive strategies he learned to effectively decrease his frustration and anger, describing his inner dialogue as "[d]o I want to let this make me angry?"  He also reported an incident where he acted on his anger after learning that a bully had harmed his son.  He picked up a picnic table in his yard and threw it.  He denied ever being violent towards anyone or hitting his kids or his wife.  

Mental status examination showed orientation to four spheres, casual dress, appropriate for the season, grooming and speech within normal limits, insight and judgment good, thought processed "LOA/FOI."  There was no indication of suicidal or homicidal ideation, or visual or auditory hallucination, or delusion.  At the time of the examination he was working as a Quality Director for Northrop Grumman.  He stated that his family is very important to him and that he sees himself as head of the family.  He has been married for 40 years.  He described his belief in God and acceptance versus imposing his own will.  

A July 2012 VA psychology note reflects the Veteran's goal of anger management.  He reported that he has been doing well and has been able to manage his thoughts and feelings of anger and feels he could have a different relationship with himself and others, a less stressful experience. 

The Veteran submitted a February 2013 evaluation and a March 2013 letter from a private examiner.  In the March 2013 letter the private examiner opined that the Veteran's symptoms warrant a 70 percent disability rating.  During the evaluation the Veteran reported becoming agitated and angry, so much so that he thought of leaving the provider's office because of the noise the printer was making.  The examiner noted that it was very apparent that the Veteran was agitated from waiting to be seen for the assessment.  He arrived to the evaluation 15 minutes early as requested and though his dress was appropriate, he appeared very agitated.  The examiner was five minutes late and he was very angry that she was late.  He was very paranoid, checking closest doors and behind the furniture in the office, asking if his voice was being recorded or if there were cameras in the room.  

Under past psychiatric history it was noted that in April 2012 during a general checkup the Veteran told the nurse that he was going to kill someone's dog.  

Mental status examination showed ability to recall events, dates and times with ease.  He was cooperative and he easily answered questions.  He did exhibit paranoid behavior, by entering the room looking in the closet and behind the door as well as the chair to ensure his own safety and that there was no one else in the room.  Speech was unusually loud for a normal conversation.  Eye contact was intense and at times piercing.  He appeared to be depressed in his actions, as evident in the lack of hopefulness when talking about his situation and the fact that he is tired of being angry all the time and constantly feels like someone is trying to take something from him.  Speech was loud and blunt with slight hostile affect.  Thought process was inflated at times.

He reported being easily angered when people do things that are not done "correctly" or the way he prefers them to be done.  He reported flashbacks daily, nightmares, and problems staying asleep-often waking two to three times a night.  He denied panic attacks.  He reported being very depressed and disconnected with most everyone.  He also reported suicidal ideations and thoughts of death, but admitted he would never act on these thoughts because of how it would impact his family.

The examiner concluded that the Veteran's impaired judgment about his abilities and disturbances in his mood have caused difficulty in establishing and maintaining effective work and social relationships.  She also opined that his PTSD causes him to be unable to gain sufficient employment.  

He described his relationship with his wife of 44 years as great and his relationship with his adult daughter as good and with his adult son as strained, as he resents him for not joining the service.  He stated that he loves his four grandchildren.  He stated that he cares for his wife and family, but recognizes that his anger makes those around him feel on edge.  He mentioned being preoccupied for a while over his granddaughter moving to Ohio to live with her boyfriend she met online.  He stated that he told the boyfriend that if his granddaughter should ever go missing or be killed he would find him, kill his entire family while he watched and then kill him slowly.  He stated that these threats were only out of anger but if something happened to her there would be "dire consequences."

He stated that he wants to be more social and felt himself isolating and detaching from others.  He reported enjoying going to the auto hobby shop where there are people he interacts with- but only interacting with them in the hobby shop.  He reports having one friend who is also a veteran.

He described feeling the rage so intensely that he believes it could very easily lead to violence.  He described an incident in 2011 where he got into a physical altercation with a young active duty service member.  They are both in the Veterans Motorcycle Club and got into a shoving match because the club started letting non-Vietnam veterans join.  He was charged with assault and the charges were later dropped.  

He reported that he often thinks of death and dying and stated suicide can be accomplished a variety of ways although this is never an option because of how it would affect his wife, kids, and grandkids.  He described the different ways he could commit suicide, but stated he has no definite plan.  The examiner noted that the Veteran experiences survivors' guilt for living through the Vietnam War and he continues to experience suicidal ideations and has been since 1992.  

With respect to his education, it was noted that he would be receiving a Bachelor's degree in teaching as well as a teaching certificate.  

The examiner concluded that the Veteran's rage issues, hyper-vigilance and thoughts of suicide have a strong impact on his ability to communicate with others.  His concern with control and perfectionism and inflated ideals present a strain within himself that explodes out when he interacts with others who do not live up to his expectations, even if he has not stated what these may be.  It has an adverse effect on his social and occupational relationship, as well as his ability to hold down a job.  His co-workers feared that he would strike someone and one of his co-workers told him to remain in the office and refrain from any dealings with customers because he was frightening everyone.  

A March 2014 VA psychology note showed that the Veteran was oriented in all four spheres, had speech with increased volume at beginning of session, lower volume during the middle and end of the session.  His affect was within normal limits and congruent to content discussed.  He was appropriately responsive.  He denied current suicidal ideation or homicidal ideation plan or intent.  There were no acute indicators.

In March 2014 VA medical visit the Veteran reported recognizing patterns of social avoidance in general following retirement and how he attempted to change this by going back to work at a local auto parts store and by opening a concession business.  He reported that he began again to struggle with anger in interpersonal situations leading him to quit his job at the auto parts store and close down his business.  

An April 2014 VA psychology note indicated orientation to all four spheres, speech varied in volume and congruent with affect, affect expansive in range.  There were no acute indicators.  

A June 2014 VA psychology note indicates the Veteran was concerned over the examiner being late for their session and they discussed his being upset as stemming from an appointment several weeks ago where he showed up, waited for a lengthy period of time only to be informed that his appointment had been cancelled.  He reported a difficult weekend with his family during which communication issues and displaced anger surfaced.  Residential treatment center for continued psychotherapy was noted as a recommendation.  

A June 2014 VA psychology note described the Veteran's progress and his desire to end therapy.  He discussed his ability to consider situational factors and place more importance on this versus prior maladaptive habit of applying blame to others and himself.  The session then centered on termination of psychotherapy.   

Upon review of the evidence, the Board finds that a 70 percent rating, but no higher, is warranted for the Veteran's PTSD.  During the appeal period, the Board finds all reasonable doubt in the Veteran's favor and finds that his PTSD symptoms more nearly approximate deficiencies in most areas required for a 70 percent rating.  As noted above, the Veteran's PTSD was uniformly manifested by symptoms of anxiety, depression, flashbacks, nightmares, feelings of hopelessness, avoidance, sleep impairment, constant irritability, constant anger outbursts, violent acts, hypervigilance, startle response, and impairment of relationships with others-all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met at any point during the relevant appeal period.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and total social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that a 100 percent disability rating is not warranted at any time during the relevant appeal period.  38 C.F.R. §4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence does not establish that during the appeal period, the Veteran's PTSD manifested in total occupational and social impairment.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  38 C.F.R. §4.126(a).  

Throughout the appeal period, the Veteran's impairment was significant and impacted his work and family life.  The Veteran consistently exhibited symptoms of difficulty sleeping, nightmares, intrusive thoughts, depression, hopelessness, anger, rage, aggressiveness and violent behavior.  Private and VA medical treatment records illustrated the Veteran's consistent suicidal and homicidal ideation.  He has threatened to harm, even kill the boyfriend of his granddaughter.  He has thought about death and killing himself, describing the ways he could end his life.  

The record shows that the Veteran's hygiene was consistently stated as good, well-groomed; his judgment as fair and memory as intact.  There are records that indicate he has threatened physical violence and death.  There is also evidence that indicates he got into a physical altercation with another veteran.  However, this does not amount to a persistent danger of hurting self or others.  Therefore given the aforementioned, the Board finds that during the appeal period there were deficiencies in most areas due to psychiatric symptoms, and therefore a disability rating of 70 percent is warranted.  As will be discussed below, at no time during the appeal period did the Veteran's PTSD symptoms warrant a disability rating of 100 percent.  

Throughout the appeal period the Veteran has been in a long term marriage that he has consistently described as great.  Despite reporting feelings of detachment or estrangement, he has consistently described having a large support system consisting of his wife, adult daughter, grandchildren, and a friend who is also a veteran.  He has had various employments throughout the appeal period, and even had his own business for a moment.  Throughout the appeal period he has consistently battled with his anger, noting the impact it has on his work and family life.  In the most recent VA treatment reports of evidence, he expressed his anger with waiting for his examiner to arrive and the cancellation of his appointment.  He also reported that he has been able to use the tools learned in therapy and discussed the possibility of ending therapy. 

Although the Veteran did present with homicidal and suicidal ideation during part of the appeal period and he has most recently continued to report hypervigilance, irritability and detachment from others, these symptoms are contemplated by a 70 percent disability rating.  Also, the record shows that he does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.

None of his examinations or treatment records both private and VA showed symptoms consistent with total occupational or social impairment at any time during the appeal period.  The June 2011 VA examiner noted that he startled easy, was hypervigilant, and became angry easily.  The June 2011 VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  This opinion is more in line with a 30 percent rating.  However, looking at the totality of the circumstances the Veteran's symptoms are best represented by a 70 percent rating.  The February 2013 private examiner actually stated that it was her opinion that the Veteran's PTSD symptoms warranted a 70 percent disability rating.  The treatment records indicate symptoms such as homicidal and suicidal ideation.  These examinations and treatment records reflect symptoms that more nearly approximate those associated with a 70 percent rating.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran.  The Board notes that in the VA-Form 9 the Veteran indicates that an increase to 70 percent will satisfy the benefits sought.  However, given that he has not explicitly stated this and he has not been granted the maximum benefit allowed; the Board is proceeding as if he is requesting the maximum benefit allowed.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum rating).

The Board has considered whether staged ratings are appropriate for the Veteran's PTSD during anytime during the appeal period; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 70 percent disability criteria throughout the appeal period.  Thus, staged ratings during any time during the appeal period are not warranted.

The Board finds that the Veteran's deficiencies must be "due to" symptoms listed for that rating level, "or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 117.  Here, the symptoms noted during the private and VA examinations during the appeal period are of similar severity, frequency, and duration of those noted under the criteria for a 70 percent rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28Vet.  App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, a 70 percent rating, but no higher, is warranted for the entire period on appeal.  As the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

The Veteran initially filed a claim for TDIU in July 2010 and again in December 2012.  As part of the claim for increased rating for PTSD, the RO denied the TDIU claim in a July 2014 statement of the case.  The Veteran timely appealed this decision.  He contends that he became too disabled to work in June 2010 due to his service connected disabilities. 

His service-connected disabilities include:  PTSD rated as 70 percent; right total knee arthroplasty with surgical scar associated with patellofemoral syndrome, right knee, with degenerative joint disease rated at 30 percent; status-post left knee total knee arthroplasty with surgical scar rated at 30 percent; diabetes mellitus with diabetic dermatitis and diabetic polyneuropathy rated at 20 percent; hypertension  rated at 10 percent; patellofemoral syndrome, right knee, with degenerative joint disease rated 0 percent; tinnitus associated with bilateral hearing loss rated at 10 percent; degenerative joint disease, right shoulder rated at 0 percent; bilateral hearing loss rated at 0 percent; and tinea pedis rated at 0 percent.  His combined rating is 90 percent.  Therefore, the schedular threshold requirement for establishing entitlement to TDIU has been met.  The Veteran has at least one disability ratable at 40 percent or more, and the additional service-connected disabilities bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is for application. 

Here, the Veteran's service-connected disabilities meet the threshold percentage requirements to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a).  It must still be determined whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

In VA Form 21-8940 the Veteran indicated that his knee condition is the disability that prevents him from securing employment.  The majority of the form is blank, but he marked that he completed four years of college.

In VA Form 21-4142 the Veteran described being employed from July 2008 to September 2010 as a manager working 10 hours daily, 50 hours a week.  He indicated that he last worked September 2010 as the position became too physically demanding with the walking and standing.   

In VA Form 21-8940 the Veteran indicates that the last time he worked full-time was in October 2010.  He indicated that he worked full time from approximately 2007 to 2010.  The dates are partially illegible.  He also indicated the date his disability affected his full-time employment was in June 1994, attributing it to PTSD.  He stated he became too disabled to work in June 2010.  According to his TDIU application, the Veteran completed four years of college.  

An August 2010 letter from a private provider references a July 2010 intake evaluation.  The Veteran reported problems with anger, especially at work when others did not perform their jobs perfectly.  The examiner noted that although the Veteran presented his anger as the primary problem, it was apparent that he is suffering from PTSD and excessive anger is consistent with PTSD.  

A June 2011 VA psychiatric examination report notes that the Veteran has difficulty maintaining employment. 

In the June 2012 notice of disagreement, the Veteran expressed his belief that he feels unemployable due to his anger and stress related issues.  He described having to fight every day to maintain control.  

Private medical records dated between January 2010 and August 2012 notes full time employment managing an auto hobby shop, in a supervisory capacity not-doing any physical work.  

In a December 2012 statement in support of claim, the Veteran provided his work history.  He stated he has had numerous positions since his discharge in 1994, working anywhere between two months to three years at each position.  He worked from 2004 to 2007 as a program quality manager, from February 2007 to May 2007 as driver for Ready Mix Concrete, from July 2008 to October 2010 as a manager at Cherry Point MCA.  He attributed his departure from these positions to his anger, threats to harm another, and his intolerance for those people who did not serve.  

A December 2012 statement from a former co-worker of the Veteran provides a detailed account of how the Veteran's anger impacted his ability to sustain employment.  This co-worker described a hostile, stressful work environment as a result of the Veteran's anger, short fuse, and near misses of acts of physical violence. 

A December 2012 statement from the Veteran's wife illustrates the impact his PTSD has had on his employment.  She stated that he has not been able to keep a job for more than two years as he burns bridges with co-workers and employers due to his constant anger.  She described acts of violence involving the destruction of property, including breaking phones at work.  

A December 2012 statement from the Veteran's daughter describes an angry father with a short fuse who is incapable of sustaining employment.  She stated that he becomes very mad if things are not done "perfectly" and that he had to stop teaching because he could not deal with the students.  She described his PTSD symptoms as rendering him unemployable as his anger and constant dissatisfaction with people negatively impact his social and family relationships.  

In a March 2013 letter a private examiner opined that the Veteran is unable to gain sufficient employment as a result of his PTSD.  This examiner also performed an evaluation of the Veteran in February 2013 and stated that the Veteran's rage issues, hyper-vigilance and thoughts of suicide have a strong impact on his ability to communicate with others.  She concluded that it has an adverse effect on his social and occupational relationship, as well as his ability to hold down a job.  She noted that the Veteran's co-workers feared that he would strike someone and he was instructed to remain in the office and refrain from any dealings with customers because he was frightening everyone.  

During a March 2014 VA medical visit the Veteran reported recognizing patterns of social avoidance in general following retirement and how he attempted to change this by going back to work at a local auto parts store and by opening a concession business.  He reported that he began again to struggle with anger in interpersonal situations leading him to quit his job at the auto parts store and close down his business.  He found himself getting irritable about trivial things such as television commercials.  

The Veteran has provided competent evidence to show that his former full-time employment as a manager supervising employees requires a basic level of understanding and ability to effectively communicate with others and how his service-connected PTSD impacted his ability to perform his work duties.  His former co-worker, wife, and daughter also provided compelling statements; describing the impact the Veteran's service connected disabilities have on his ability to sustain any employment and the impact it has on his quality of life-creating a stressful environment at home and at work.  

The Veteran meets schedular requirements for a TDIU, is service connected for many disabilities-including PTSD.  The medical and lay evidence of record show that his service-connected disabilities cause a significant impact on his ability to work-especially in occupations that require basic people skills.  

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that require little contact with people that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, a TDIU is granted.


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted.  

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


